Citation Nr: 9929164	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

1.  Whether or not new and material evidence has been 
presented sufficient to reopen a claim for service connection 
for rheumatic valvulitis, claimed as a heart condition.

2.  Entitlement to service connection for rheumatic 
valvulitis on the basis of aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1955.  

The Board notes that the procedural history of this appeal is 
complicated.  The RO denied service connection for rheumatic 
valvulitis by a rating decision in June 1956, of which the 
veteran was informed that same month.  The notice indicates 
that it was found that his rheumatic valvulitis was not 
incurred during his service in the Korean hostilities.

In October 1993, the veteran claimed service connection for a 
heart condition.  The RO denied his claim in May 1994, noting 
that the veteran had previously been denied service 
connection, in June 1956, for a heart condition described as 
rheumatic valvulitis.  

In November 1994, the veteran's representative again 
requested reopening the claim for service connection for a 
heart condition.  The RO issued a letter to the veteran in 
May 1995 stating that it had reviewed his claim for service 
connection for a heart condition, and had found the claim for 
a heart condition not well-grounded.  The RO advised that he 
must submit new and material evidence to well ground his 
claim.

In June 1995, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, dated June 2, 1995, in which 
he wrote "N.O.D. 6-2-95".  He attached copies of service 
personnel records, his U.S. Uniformed Services "Retired" 
identification card, and a retired pay check from Defense 
Finance and Accounting Service (DFAS), dated in June 1995.  
The RO sent the veteran a letter, dated in June 1995, 
informing the veteran that his claim for a heart condition 
had been denied previously, in 1956, and that he needed to 
submit new and material evidence.  By a VA Form 21-4138, 
dated in June 1995, the veteran requested a hearing at the 
RO.  The record does not show that the RO scheduled a 
hearing, or that it issued a statement of the case.

In February 1996, the veteran's representative submitted a 
memorandum alleging that the RO had committed clear and 
unmistakable error in both the June 1956 decision to deny 
service connection for a heart condition and in the June 1995 
letter declining to reopen the previously denied claim.  The 
RO issued a rating decision in October 1996 denying clear and 
unmistakable error in both the original June 1956 rating 
decision and in the June 1995 denial to reopen.  The veteran 
submitted a notice of disagreement with this decision in 
October 1996, and requested a hearing.  The RO issued a 
statement of the case in November 1996, identifying the 
issues as (1) whether the decision to deny service connection 
for rheumatic valvulitis was clearly and unmistakably 
erroneous, and (2) whether the decision to find that the 
cited evidence was not new and material to reopen the 
veteran's claim for service connection for rheumatic 
valvulitis was clearly and unmistakably erroneous.  The 
veteran filed a VA Form 9 in February 1997.

In April 1997, the veteran testified before a hearing officer 
sitting at the local RO.  He withdrew his appeal concerning 
the issues of clear and unmistakable error in the June 1956 
decision and June 1995 denial to reopen the previously denied 
claim, and articulated that what he really desired was to 
reopen his claim for service connection for a heart condition 
with the submission of new and material evidence.  The 
hearing officer agreed to this and referred the veteran's 
claim to the rating board.  In April 1997, the RO issued a 
rating decision denying service connection for rheumatic 
valvulitis on the basis of aggravation.  The veteran 
disagreed with this decision in August 1997.  The RO issued a 
statement of the case, identifying the issue as entitlement 
to service connection for rheumatic valvulitis on the basis 
of aggravation, in August 1998.  The veteran filed a VA Form 
9, which the RO received in September 1998.



REMAND

As discussed in the Introduction, the veteran submitted a 
notice of disagreement in June 1995 to the RO's May 1995 
decision concerning the issue of whether or not new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim for service connection for a heart 
condition.  The RO did not issue a statement of the case with 
regard to this issue.  The Court held in Manlincon v. West, 
12 Vet. App. 238 (1999), that, when a notice of disagreement 
is filed, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a statement of the case.  
Consequently, the Board remands the issue of whether or not 
new and material evidence had been submitted to reopen the 
veteran's previously denied claim for service connection for 
a heart condition back to the RO for the issuance of a 
statement of the case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should prepare a statement of the 
case concerning the issue of whether or 
not new and material evidence had been 
submitted to reopen the veteran's 
previously denied claim for service 
connection for a heart condition.  In so 
doing, the RO should indicate whether or 
not the claim for service connection for 
rheumatic valvulitis on the basis of 
aggravation was previously denied, or 
whether this is a new, separate claim.  

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following the statement of the case, he must perfect a timely 
substantive appeal on each issue he wishes to appeal to the 
Board.  Otherwise, the Board will not have jurisdiction.  The 
Board intimates no opinion as to the ultimate outcome of 
these additional claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

